              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RYAN ANDREW MEHL,                       :
        Petitioner,                     :
                                        :            No. 1:19-cv-1357
             v.                         :
                                        :            (Judge Rambo)
SCI SMITHFIELD,                         :
         Respondent                     :

                                 MEMORANDUM

      Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 (Doc. No. 1) filed by pro se Petitioner Ryan Andrew Mehl (“Petitioner”),

who is currently incarcerated at the State Correctional Institution Smithfield in

Huntingdon, Pennsylvania (“SCI Smithfield”). Petitioner has also filed a motion for

leave to proceed in forma pauperis. (Doc. No. 4.) For the following reasons, the

Court will grant Petitioner leave to proceed in forma pauperis and summarily

dismiss his § 2254 petition.

I.    PROCEDURAL HISTORY

      In 2013, Petitioner was arrested and charged with sexually assaulting a friend

of his sister-in-law after the victim had passed out following a night of drinking. See

Commonwealth v. Mehl, No. 793 MDA 2016, 2017 WL 1324099, at *1 (Pa. Super.

Ct. Apr. 10, 2017). He was subsequently charged with rape of an unconscious

person, sexual assault, and two (2) counts of indecent assault. Id. On January 24,

2014, following a jury trial in the Court of Common Pleas for York County,
Petitioner was found guilty on one (1) count of sexual assault and two (2) counts of

indecent assault. Id. On May 2, 2014, Petitioner was sentenced to a term of five (5)

to ten (10) years of imprisonment for sexual assault, and a concurrent term of one

(1) to two (2) years of imprisonment for indecent assault. Id. The trial court also

imposed a consecutive period of two (2) years of probation for the second indecent

assault conviction. Id. On February 23, 2015, the Superior Court of Pennsylvania

affirmed Petitioner’s judgment of sentence. See id.; see also Commonwealth v.

Mehl, No. 877 MDA 2014, 120 A.3d 389 (Pa. Super. 2014). Petitioner did not seek

leave to appeal to the Supreme Court of Pennsylvania.

      On December 23, 2015, Petitioner filed a pro se Post Conviction Relief Act

(“PCRA”) petition with the Court of Common Pleas for York County, alleging that

trial counsel had been ineffective for failing to file a pretrial suppress motion, failing

to prepare for trial, and granting permission to the presiding judge to enter the jury

room during deliberations. Mehl, 2017 WL 1324099, at *1. Subsequently, counsel

was appointed, and counsel filed an amended PCRA petition on February 29, 2016.

Id. The PCRA court denied Petitioner’s PCRA petition on April 21, 2016. Id. On

April 10, 2017, the Superior Court affirmed the PCRA court’s denial of the PCRA

petition. Id. On October 3, 2017, the Supreme Court of Pennsylvania denied

Petitioner’s petition for allowance of appeal. Commonwealth v. Mel, 643 Pa. 100

(2017).


                                            2
      On August 14, 2017, Petitioner filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 with this Court. See Mehl v. SCI Forest, No. 1:17-cv-

1437, 2018 WL 3973189, at *1 (M.D. Pa. Aug. 20, 2018). In that petition, Petitioner

raised the following grounds for relief:

      1.     Whether the trial court erred when it denied Petitioner’s pre-trial
             suppression motion to exclude statements made by Petitioner to
             the police;

      2.     Whether Petitioner’s trial counsel was ineffective;

      3.     Whether Petitioner’s Constitutional rights were violated because
             of prosecutorial misconduct; and

      4.     Whether Petitioner’s Constitutional rights were violated when
             the trial judge entered the jury room during deliberation and
             engaged in ex parte communications with the jury.

See id. at *2. On August 20, 2019, the Court denied Petitioner’s petition, concluding

that his third and fourth grounds for relief were procedurally defaulted and that his

first and second grounds were meritless. Id. at *2-9. The Court subsequently denied

Petitioner’s motion for reconsideration. Mehl v. SCI Forest, No. 1:17-cv-1437, 2019

WL 1383572, at *1 (M.D. Pa. Mar. 27, 2019). Petitioner’s appeal to the United

States Court of Appeals for the Third Circuit remains pending.

      On August 6, 2019, the Court received the instant § 2254 petition from

Petitioner. In this petition, Petitioner again challenges his judgment of conviction

from York County and raises the following claims for relief:



                                           3
      On August 28, 2019, the Court received the instant § 2254 petition from

Petitioner. In this petition, Petitioner again challenges his judgment of conviction

from York County and raises the following claims for relief:

      1.     A fundamental miscarriage of justice occurred when evidence was
             obtained illegally and the prosecution presented false testimony;

      2.     Governmental interference in the form of not treating Petitioner for his
             learning disability “makes it impossible to fairly try to learn how to do
             an appeal”;

      3.     Petitioner almost committed suicide due to “wrong medication and lack
             of care”; and

      4.     “Corpus [delicti]”.

(Doc. No. 1 at 5-9.) As relief, Petitioner seeks a “federal attorney,” an “[appellate]

bond,” his sentence vacated, and immediate release. (Id. at 14.) Petitioner’s § 2254

petition has not been served upon Respondent. The Court now considers the § 2254

petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, 28 U.S.C. foll. § 2254 (1977).

II.   DISCUSSION

      Section 2254 allows a district court to “entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State

court only on the ground that he is in custody in violation of the Constitution or laws

or treaties of the United States.” See 28 U.S.C. § 2254(a). Relief cannot be granted

unless all available state remedies have been exhausted, or there is an absence of


                                          4
available state corrective process, or circumstances exist that render such process

ineffective to protect the rights of the petitioner. See id. § 2254(b)(1). Moreover,

an application for a writ of habeas corpus may be denied on the merits,

notwithstanding the failure of the petitioner to exhaust available remedies in the

State courts. See id. § 2254(b)(2). In other words, a petition for a writ of habeas

corpus must meet exacting substantive and procedural standards in order for a

petitioner to obtain relief. See id.

      With respect to habeas petitions filed by state prisoners pursuant to § 2254,

Congress has restricted the availability of second and successive petitions pursuant

to 28 U.S.C. § 2244(b), which provides, in pertinent part:

      (b)(1) A claim presented in a second or successive habeas corpus
      application under section 2254 that was presented in a prior application
      shall be dismissed.

      (2) A claim presented in a second or successive habeas corpus
      application under section 2254 that was not presented in a prior
      application shall be dismissed unless—

          (A) the applicant shows that the claim relies on a new rule of
          constitutional law, made retroactive to cases on collateral
          review by the Supreme Court, that was previously
          unavailable; or

          (B)(i) the factual predicate for the claim could not have been
          discovered previously through the exercise of due diligence;
          and

          (ii) the facts underlying the claim, if proven and viewed in
          light of the evidence as a whole, would be sufficient to
          establish by clear and convincing evidence that, but for
                                          5
         constitutional error, no reasonable factfinder would have
         found the applicant guilty of the underlying offense.

      (3)(A) Before a second or successive application permitted by this
      section is filed in the district court, the applicant shall move in the
      appropriate court of appeals for an order authorizing the district court
      to consider the application.

28 U.S.C. § 2244(b). The gatekeeping responsibilities of the courts of appeals set

forth in § 2244(b)(3)(A) have essentially divested district courts of subject matter

jurisdiction over habeas petitions that are second or successive within the meaning

of that subsection. See, e.g., Robinson v. Johnson, 313 F.3d 128, 140 (3d Cir. 2002)

(“From the district court’s perspective, [Section 2244(b)(3)(A)] is an allocation of

subject-matter jurisdiction to the court of appeals.”). Thus, if a prisoner asserts a

claim that he previously presented in a federal habeas petition, it must be dismissed

in all cases. See 28 U.S.C. § 2244(b)(1). Moreover, if the prisoner asserts a claim

that he could have raised in a previous petition, the claim must be dismissed by the

court of appeals unless it falls within one of two narrow exceptions: (1) claims

predicated on newly discovered facts that call into question the accuracy of a guilty

verdict, see id. § 2244(b)(2)(B), or (2) claims relying on new rules of constitutional

law, see id. § 2244(b)(2)(A). “However, even if a habeas petitioner’s second or

successive petition falls within either of these categories, he may not simply come

to the District Court and file his second or successive petition, rather he must seek

leave of the Court of Appeals to do so.” Louder v. Coleman, No. 09-1124, 2009 WL


                                          6
4893193, at *3 (W.D. Pa. Dec. 10, 2009). Thus, the petitioner must, in the first

instance, convince “the Court of Appeals that his second or successive petition falls

within the narrow exception permitted by the AEDPA and have the Court of Appeals

grant him leave to file such a second or successive petition.” See id.; see also 28

U.S.C. § 2244(b)(3)(A).

      A review of the instant § 2254 petition reveals that Petitioner’s challenges are

to the very same state court judgment Petitioner sought relief from in his previously-

filed § 2254 petition in this Court. Because the claims he now asserts were

previously raised, or could have been raised, in Petitioner’s initial § 2254 petition,

and do not fall within any of the statutory exceptions outlined above, the instant

petition is a second or successive § 2254 petition over which this Court lacks subject-

matter jurisdiction in the absence of pre-authorization by the United States Court of

Appeals for the Third Circuit. See id. § 2244(b); Benchoff v. Colleran, 404 F.3d

812, 815-17 (3d Cir. 2005); Louder, 2009 WL 4893193, at *3 (concluding that

dismissal of the petitioner’s § 2254 petition without serving it upon the respondents

was proper because it was a second or successive petition and the petitioner had not

demonstrated that he had obtained permission from the court of appeals to file it).

In the instant case, there is no indication that the Third Circuit granted Petitioner

leave to file a second or successive § 2254 petition. Accordingly, the instant § 2254




                                          7
petition must be summarily dismissed for lack of jurisdiction pursuant to 28 U.S.C.

§ 2244(b)(2).1

III.   CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding initiated pursuant to 28 U.S.C. § 2254. A COA may issue only if

the applicant has made a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating

that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the case at


1
 As noted above, two of Petitioner’s grounds for relief concern an alleged lack of medical care.
(Doc. No. 1 at 6-8.) To the extent that Petitioner is challenging his conditions of confinement,
such claims, “which if successful ‘would not necessarily spell immediate or speedier release,’ are
not cognizable in habeas, but may be brought in a civil rights action [under 42 U.S.C. § 1983].”
Parks v. Jordan, 573 F. App’x 233, 236 (3d cir. 2014) (quoting Wilkinson v. Dotson, 544 U.S. 74,
81 (2005)) (emphasis in original).
                                                8
bar, jurists of reason would not find the procedural disposition of this case debatable.

Accordingly, the Court will not issue a COA in this case.

IV.   CONCLUSION

      For the foregoing reasons, the Court will grant Petitioner’s motion for leave

to proceed in forma pauperis (Doc. No. 4) and dismiss his petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. No. 1) for lack of jurisdiction

pursuant to 28 U.S.C. § 2244(b)(2). This dismissal will be without prejudice to

Petitioner’s right to seek pre-authorization to file a second or successive petition

from the Third Circuit under 28 U.S.C. § 2244(b)(3). A COA will not issue. An

appropriate Order follows.

                                               s/Sylvia H. Rambo
                                               Sylvia H. Rambo
                                               United States District Judge

Dated:       September 10, 2019




                                           9
